          Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 1 of 26




                                                                                 June 12, 2020
(NOT QUITE)
                           VIA EMAIL ONLY
THE “LAW OFFICES” OF       Patrick M. Noonan, Esq.
JAKUB J. MADEJ             DONAHUE, DURHAM & NOONAN, P.C.
65 DWIGHT ST, APT A11
                           741 Boston Post Rd, Suite 306
                           Guilford, CT 06437
NEW HAVEN, CT 06511
                           Email: PNoonan@ddnctlaw.com
203 928 8486 TEL

646 776 0066 TEL
                           Re:   Deficiencies in Yale’s Answers to First Set of Requests for
203 902 0070 FAX
                                 Admission
                           Case: Madej v Yale University et al. (3:20-cv-00133-JCH)
206 ELM STREET

PO BOX 4000                Dear Patrick,
NEW HAVEN, CT 06520
                                 I write to you regarding major deficiencies in Yale’s answers to
J.MADEJ@LAWSHEET.COM       First Set of Requests for Admission, which you signed on June 8, 2020.
                           I attach a true copy of the original First Set as Exhibit A, and a true copy
                           of Yale’s Answers as Exhibit B.

                                   Requests for admissions compel opponents to concede that
                           there is no real dispute concerning certain facts. By narrowing the range
                           of issues, admissions can help expedite and streamline litigation. Yale’s
                           answers, however, create more disputes than they resolve. Some
                           answers purport to admit (or deny) the requested statement when, in
                           fact, they admit (or deny) a different statement, never addressing the
                           original statement. Other answers are ambiguously phrased only to
                           create confusion. Overall, many answers that you signed create a
                           perception that the request has been answered when, in fact, it was not.
                           Below you will find a list of some, but not all, issues I found to date in
                           Yale’s specific answers.

                                   Generally, there are only four possible responses to each
                           individual request. Yale does not have free rein in responding to each
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 2 of 26



                 request, and its answers must conform with Federal Rule 36.
                 Accordingly, I will interpret any answers you provide that fails to
                 substantially meet the appropriate standard under Federal Rule 36 and
                 relevant case law as unanswered.

                        Lastly, some statements that you made and signed are
                 universally known to be false. They might have been entered in error,
                 of course. Nonetheless, I intend to file a motion with the court to
                 conclusively establish Yale’s responses that you signed, and prevent
                 future modifications of these answers, including at trial.



                                         GENERAL DEFICIENCIES

                        You state on page 1 what follows:

                                 The defendant objects to the “instructions” and
                              “possible responses” to the extent that they are
                              inconsistent with the Federal Rules of Civil Procedure.

                        This general objection is improper and reserves no rights. Federal
                 Rules of Civil Procedure do not contemplate general objections. Instead,
                 they   contemplate      specific   objections.      Courts     disfavor   general
                 “boilerplate” objections because they provide little information about the
                 true reason a party is objecting to a request. Here, your general objection
                 fails to explain with any specificity what you object to, on what grounds
                 you object, or what inconsistencies you refer to.



                                           SPECIFIC REQUESTS

                        You failed to provide answers to five requests, as listed below.

                 Request 2:
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 3 of 26




                        Your June 8, 2020 submission does not answer request no. 2.

                        Your purported “answer” admits a different statement than the
                 one Yale was requested to admit. You neither admitted nor denied nor
                 objected to the request. Instead, you admit that a similarly phrased
                 sentence is true, leaving the original statement unaddressed. This is not
                 a proper response to a request for admission. Accordingly, Yale failed to
                 answer request no. 2.

                        Rule 36(a) explicitly requires that you reply to each individual
                 request with (1) an admission, (2) a denial, (3) an appropriate legal
                 objection to the request, or (4) a concise but “detailed” explanation as
                 to why the responding party is unable to admit or deny the matter that
                 is the subject of the request. You must deny only that part of the request
                 that is untrue and admit the balance, or object only to that portion of
                 the request that is objectionable and respond fully to the balance of the
                 request.

                 Request 3:

                        Your June 8, 2020 submission does not answer request no. 3.

                        Rule 36 does not contemplate an answer whereby the
                 responding party takes no stance regarding the original request but
                 offers an alternative statement that somehow support the requested
                 statement. You should respond with (1) an admission, (2) a denial, (3)
                 an appropriate legal objection to the request, or (4) a concise but
                 “detailed” explanation as to why the responding party is unable to admit
                 or deny the matter that is the subject of the request.

                 Request 4:

                        Your June 8, 2020 submission does not answer request no. 4.
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 4 of 26




                         Rule 36 does not contemplate an answer whereby the
                 responding party takes no stance regarding the original request but
                 offers an alternative statement that somehow support the requested
                 statement. You should respond with (1) an admission, (2) a denial, (3)
                 an appropriate legal objection to the request, or (4) a concise but
                 “detailed” explanation as to why the responding party is unable to admit
                 or deny the matter that is the subject of the request.

                 Request 6:

                         Plaintiff intends to move for an order conclusively establishing
                 your responses, including the response to this request, and prohibiting
                 further amendments or modifications throughout this litigation,
                 including at trial.

                 Request 8:

                         Please note that your answer denies the plain language of
                 Section 212(a)(9)(B)(i) of the Immigration and Nationality Act. Your
                 answer offers no qualification except a vague and facially obvious claim
                 that aliens unlawfully present in the United States are subject to
                 penalties.

                         Plaintiff intends to move for an order striking the improper
                 qualification, conclusively establishing your denial to this request, and
                 prohibiting further amendments or modifications to this request,
                 including at trial.

                 Request 9:

                         Please note that your answer denies the plain language of
                 Section 212(a)(9)(B)(i) and (ii) of the Immigration and Nationality
                 Act. Your answer offers no qualification except a vague and facially
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 5 of 26



                 obvious claim that aliens unlawfully present in the United States are
                 subject to penalties.

                         Plaintiff intends to move for an order striking the improper
                 qualification, conclusively establishing your denial to this request, and
                 prohibiting further amendments or modifications to this request,
                 including at trial.

                 Request 12:

                         You denied the request but subsequently make a facially similar
                 statement. Rule 36(a) explicitly requires that the responding party
                 reply to each individual request with (1) an admission, (2) a denial, (3)
                 an appropriate legal objection to the request, or (4) a concise but
                 “detailed” explanation as to why the responding party is unable to admit
                 or deny the matter that is the subject of the request.

                         Please note that you denied that a statement Yale College makes
                 to its students in official materials is true. The original request included
                 a verbatim quotation from an official Yale College brochure.

                         Plaintiff intends to move for an order striking the improper
                 qualification, conclusively establishing your denial to request no. 12,
                 and prohibiting further amendments or modifications to this request,
                 including at trial.

                 Request 14:

                         Your June 8, 2020 submission does not answer request no. 14.

                         You were asked to admit that the Committee has no written
                 procedures or policies, excluding documents cited in the request.
                 Meanwhile, you simply made two irrelevant statements that only create
                 confusion, namely that (i) documents expressly excluded from the
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 6 of 26



                 consideration of the request contain policies and procedures of the
                 Committee; (ii) there are no publicly available listings of the policies
                 and procedures of the Committee. Your answer offers no insight
                 whether the Committee has any written procedures or policies, and is
                 not an answer at all.

                        Plaintiff intends to move for an order deeming this request
                 unanswered and therefore admitted, and prohibiting further
                 amendments or modifications to this answer, including at trial.

                 Request 15:

                        No objections. Please note that plaintiff intends to move for an
                 order conclusively establishing your response to this request, and
                 prohibiting further amendments or modifications to your answers.

                 Request 16:

                         No objections. Please note that plaintiff intends to move for an
                 order conclusively establishing your response to this request, and
                 prohibiting further amendments or modifications to your answers.

                 Request 17:

                         No objections. Please note that plaintiff intends to move for an
                 order conclusively establishing your response to this request, and
                 prohibiting further amendments or modifications to your answers.

                 Request 18:

                        You denied the request but subsequently make a facially similar
                 statement, leaving the original question unanswered. Rule 36(a)
                 explicitly requires that the responding party reply to each individual
                 request with (1) an admission, (2) a denial, (3) an appropriate legal
                 objection to the request, or (4) a concise but “detailed” explanation as
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 7 of 26



                 to why the responding party is unable to admit or deny the matter that
                 is the subject of the request.

                         Please note that your answer denies a statement quoted verbatim
                 from official materials that Yale College provides to its students.

                         Plaintiff intends to request that the Court strikes your
                 alternative statement, and conclusively establishes your denial to
                 request no. 18 for the entirety of this litigation.



                 Request 19:

                         Your June 8, 2020 submission does not answer request no. 19.

                         Your objection based on irrelevance is unavailable under the
                 Federal Rules. The relevant standard for relevance objections to
                 requests for admission is the discovery relevance standard of Federal
                 Rule 26(b), which provides that “[p]arties may obtain discovery
                 regarding any nonprivileged matter that is relevant to any party's claim
                 or defense and proportional to the needs of the case.” The burden of
                 establishing that the request is irrelevant lies with Yale, and a blanket
                 statement reiterating irrelevance is improper.

                 Request 20:

                         Your answer is improper because it admits a different statement
                 than the one originally requested. “An admission does not require
                 further explanation, and it is not necessary to establish any evidence or
                 authority for an admission. Another way to admit a request for
                 admission is simply to refrain from answering[.]”
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 8 of 26




                                                   FINAL NOTE

                          Please note that if the requesting party subsequently proves the
                 truth of the matter, he may request an order requiring the denying party
                 to pay the reasonable expenses in making the proof. Reasonable
                 expenses include reasonable attorney’s fees. See 8 Bender's Federal
                 Practice Forms (2020), Marchand v. Mercy Med. Ctr., 22 F.3d 933, 937
                 (9th Cir. 1994) (plaintiff entitled to expenses for physician’s failure to
                 admit when physician neither provided frank answers, nor set forth
                 reasons why physician could not truthfully admit or deny, and
                 objections to wording of question were unfounded). In words of the
                 Marchand court:


                          The Federal Rules are intended "to secure the just, speedy, and
                          inexpensive determination of every action." Fed.R.Civ.P. 1. Parties
                          may not view requests for admission as a mere procedural exercise
                          requiring minimally acceptable conduct. They should focus on the
                          goal of the Rules, full and efficient discovery, not evasion and word
                          play.
                                                                            Marchand, at 936.

                          Plaintiff intends to seek reasonable expenses, including
                 attorneys’ fees, for every statement that you denied but which is
                 subsequently proven under the appropriate standard to be true.

                          I ask that you correct all deficiencies in your responses within
                 reasonable time, but before the June 30, 2020 deadline entered by the
                 Court.
                          Don’t hesitate to contact me at (203) 928-8486 if you wish to
                 confer about this. Thank you for your consideration in this matter.



                 Dated: 12 June 2020 in Raleigh, North Carolina.
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 9 of 26




                                                  Sincerely,
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 10 of 26




              EXHIBIT A
        Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 11 of 26



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ
                                                     CIVIL ACTION No. 3:20-cv-00133-JCH
          Plaintiff,

 v.
                                                     JURY TRIAL DEMANDED
 YALE UNIVERSITY, MARK SCHENKER
 JESSIE ROYCE HILL, MARVIN CHUN,
                                                     MAY 6, 2020
 PETER SALOVEY

      Defendants.
 DEFENDANTS?? REALLY??
 __________________________________


                  PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSION
                          FOR DEFENDANT YALE UNIVERSITY


         Plaintiff Jakub Madej requests, pursuant to Fed R Civ P 36, that you admit the following
matters in writing within 30 days of service, or by June 7, 2020. Every matter is deemed admitted
and conclusively established for the purpose of this action if you fail to respond within the time
allowed. If you believe you need an extension, and request it at least three days before the due date,
I will be sympathetic to a five days’ extension.



                                        INSTRUCTIONS
•     Sign and serve complete answers via email to jakub.madej@yale.edu and j.madej@law-
      sheet.com, and by fax to (203) 902-0070. Service by first-class mail to the address below is
      appreciated but not necessary.
                                           JAKUB MADEJ
                                        415 Boston Post Rd
                                            Ste 3-1102
                                        Milford, CT 06460
       Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 12 of 26




•   Use this file for your responses. An editable Word document is available for your convenience
    at lawsheet.com/first-set-request-for-admission-for-yale-university.docx.
•   If you do not admit the matter, you must specifically deny it or state in detail why you cannot
    truthfully admit or deny it.
•   If you deny the matter, you must fairly respond to the substance of the matter.
•   If good faith requires you to qualify an answer or deny only a part of a matter, your answer
    must specify the part admitted and qualify or deny the rest.
•   You may only assert lack of knowledge or information as a reason for failing to admit or deny
    if you made reasonable inquiry and you cannot readily obtain information sufficient to enable
    you to admit or deny. State with particularity what reasonable inquiry you made into the mat-
    ter.
•   The verification need not be notarized if the signature is hand-written.


                                      POSSIBLE RESPONSES
            Admitted.
            Denied. This statement is false because [the reason the statement is false].
            Admitted but only [qualification].
            I lack sufficient knowledge to answer the request because [the reason].




                         FIRST SET OF REQUESTS FOR ADMISSION
                            FOR DEFENDANT YALE UNIVERSITY

           REQUEST No. 1. Admit that plaintiff Jakub Madej is neither a citizen nor a permanent
resident of the United States.
           RESPONSE:


           REQUEST No. 2. Admit that Yale University deactivated plaintiff’s F-1 student status
within 15 days after Yale determined that he be academically withdrawn.


                                                                                                 2
      Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 13 of 26




       RESPONSE:
       REQUEST No. 3. Admit that Plaintiff would be unlawfully present in the United States
had he not left the United States within 15 days after Yale determined that plaintiff be academically
withdrawn.
       RESPONSE:


       REQUEST No. 4. Admit that Yale University does not require international students to
obtain B1/B2 (visitor/business) visas.
       RESPONSE:


       REQUEST No. 5. Admit that an individual admitted to the United States on a visitor visa
(B1/B2) is not permitted to accept employment or work in the United States.
       RESPONSE:


       REQUEST No. 6. Admit that plaintiff was a student employee at Yale University until the
end of February 2020.
       RESPONSE:


       REQUEST No. 7. Admit that plaintiff had not accepted any remuneration from Yale as a
student employee after Yale deactivated his F-1 status.
       RESPONSE:


       REQUEST No. 8. Admit that a foreigner unlawfully present in the United States for 180
days or longer but less than one year is ineligible for a visa for 3 years after departure from the
United States.
       RESPONSE:


       REQUEST No. 9. Admit that a foreigner unlawfully present in the United States for one
year or more is ineligible for a visa for 3 years after departure from the United States.


                                                                                                   3
      Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 14 of 26




       RESPONSE:


       REQUEST No. 10: Admit that plaintiff received full financial aid every term he spent at
Yale College.
       RESPONSE:


       REQUEST No. 11: Admit that Defendant Mark SCHENKER has been the chair of the
Committee on Honors and Academic Standing since year 2000.
       RESPONSE:


       REQUEST No. 12.: Admit that the faculty legislation that established the Committee on
Honors and Academic Standing categorically bars the committee from considering a petition from
a student for a change of term grade.
       RESPONSE:


       REQUEST No. 13. Admit no written procedures or policies of the Committee on Honors
and Academic Standing at Yale College are contained in the Blue Book, also known as Yale College
Programs of Study.
       RESPONSE:


       REQUEST No. 14. Admit that Committee on Honors and Academic Standing at Yale Col-
lege has no written procedures or policies, excluding the information available online under the
following links:
   1) https://yalecollege.yale.edu/get-know-yale-college/office-dean/committees/committee-honors-
      and-academic-standing-chas, archived at: https://perma.cc/7CJJ-EQ5W;
   2) http://catalog.yale.edu/dus/committee-honors-academic-standing/, archived at:
      https://perma.cc/Y2LB-H9BL

       RESPONSE:




                                                                                                    4
      Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 15 of 26




       REQUEST No. 15. Admit that Yale University possesses no statistics about the number of
students who were withdrawn for academic reasons by the Committee on Honors and Academic
Standing.
       RESPONSE:


       REQUEST No. 16: The Committee on Honors and Academic Standing meets about twice
a month during the regular academic year.
       RESPONSE:


       REQUEST No. 17: The Committee on Honors and Academic Standing met at least six (7)
times in Fall 2019 semester, up to and including January 13, 2020.
       RESPONSE:


       REQUEST No. 18: Full Committee on Honors and Academic Standing decides any matter
that raises a question of academic policy or that is in some other way unusual.
       RESPONSE:


       REQUEST No. 19: The picture attached as “Exhibit 2” is a fair photograph of Defendant
Mark SCHENKER.
       RESPONSE:


       REQUEST No. 20. Fewer than ten (10) students were dismissed for academic reasons
following the Fall 2019 semester.
       RESPONSE:




Responses Dated: ________________________




                                                                                           5
      Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 16 of 26




                                       VERIFICATION
       I, [NAME OF OFFICER], act on behalf of the defendant Yale University in this action. I
have read the First Set of Requests for Admission propounded to me by plaintiff, Jakub Madej,
and my Response to the request. I am familiar with the contents of both.
       I declare under penalty of perjury under the laws of [name of state], that these answers are
true and correct.
       Executed: [Time] in North Haven, Connecticut.
                                                                             [Name of defendant]
                                                                                        Defendant


                                                                [Name of attorney for defendant]
                                                                           Attorney for Defendant




Before submitting your response, ensure your answers are not defective.



Dated: May 6, 2020 in Las Vegas, Nevada.


                                                            Respectfully submitted,
                                                            /s/ Jakub Madej

                                                            Jakub Madej
                                                            65 Dwight St
                                                            New Haven, CT 06511
                                                            Telephone: (203) 928-8486
                                                            Facsimile: (646) 776-0066
                                                            Fax: (203) 902-0070
                                                            Email: j.madej@lawsheet.com




                                                                                                 6
 Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 17 of 26




                                     EXHIBIT 1.
1)   Mark Schenker, Chair
2)   Sarah Insley, Secretary
3)   Dana Angluin
4)   Benjamin Glaser
5)   Jason Shaw
6)   Kirk Wetters
7)   Daria Vander Veer, ex officio
8)   Helena Lyng-Olsen, PC '22
9)   Keshav Raghavan, MY '21


                                     EXHIBIT 2.




                                                                      7
       Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 18 of 26




                                  CERTIFICATE OF SERVICE


        I certify that I sent a true and correct copy of the attached Requests for Admissions, to-
gether with all attachments and exhibits, by first-class U.S. mail on May 6, 2020 to the attorneys
of record for all of the parties in this action at the addresses listed below:

        Patrick M. Noonan, Esq.
        DONAHUE, DURHAM & NOONAN PC
        741 Boston Post Road, Suite 306
        Guilford, CT 06437
        Telephone: (203) 458-9168
        Fax: (203) 458-4424
                                                                /s/ Jakub Madej




                                                                                                     8
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 19 of 26




              EXHIBIT B
      Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 20 of 26




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                                                   :
JAKUB MADEJ                                        :      CIVIL ACTION NO.
                                                   :      3:20-cv-00133-JCH
                                                   :
                     PLAINTIFF                     :
                                                   :
v.                                                 :
                                                   :
 YALE UNIVERSITY, MARVIN CHUN,                     :
 MARK SCHENKER, PETER SALOVEY AND                  :
 JESSIE ROYCE HILL                                 :
                                                   :
       DEFENDANTS                                  :      JUNE 8, 2020
                                                   :
                    YALE UNIVERSITY’S ANSWERS TO PLAINTIFF’S
                      FIRST SET OF REQUESTS FOR ADMISSION


      The defendant, Yale University, hereby responds to the plaintiff’s First Set of Requests
for Admission dated May 6, 2020 as follows:

        The defendant objects to the “instructions” and “possible responses” to the extent that
they are inconsistent with the Federal Rules of Civil Procedure.

        REQUEST No. 1.: Admit that plaintiff Jakub Madej is neither a citizen nor a
        permanent resident of the United States.

        RESPONSE:           The defendant has no first hand knowledge of the plaintiff’s
        current immigration status. The defendant admits that the plaintiff came to Yale
        University with an F-1 student non-immigrant status.

        REQUEST No. 2.: Admit that Yale University deactivated plaintiff’s F-1 student
        status within 15 days after Yale determined that he be academically withdrawn.

        RESPONSE:          The defendant admits that the plaintiff’s F-1 record was
        deactivated within 15 days after his academic withdrawal, as required by United
        States law.




                                              1
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 21 of 26




 REQUEST No. 3.: Admit that Plaintiff would be unlawfully present in the United
 States had he not left the United States within 15 days after Yale determined that plaintiff
 be academically withdrawn.

 RESPONSE:            The defendant admits that, once he was academically
 withdrawn, the plaintiff lost his F-1 student status. Within 15 days of losing that
 status, a student is either required to depart the United States or file a change of
 status to another non-immigrant status.

 REQUEST No. 4.: Admit that Yale University does not require international
 students to obtain B1/B2 (visitor/business) visas.

 RESPONSE:           The defendant admits that there is no requirement for
 international students to obtain B1/B2 visas. In fact, a student is subject to penalties
 for maintaining both simultaneously.

 REQUEST No. 5.: Admit that an individual admitted to the United States on a visitor
 visa (B1/B2) is not permitted to accept employment or work in the United States.

 RESPONSE:          The defendant admits this request in part. The general rule is
 that employment is not permitted on a B1/B2 status. However, there are exceptions.

 REQUEST No. 6.: Admit that plaintiff was a student employee at Yale University
 until the end of February 2020.

 RESPONSE:            This request for admission is denied. The defendant’s records
 indicate that the plaintiff’s last date of employment as a student employee occurred
 during the week of January 12-18, 2020.

 REQUEST No. 7.: Admit that plaintiff had not accepted any remuneration from Yale
 as a student employee after Yale deactivated his F-1 status.

 RESPONSE:          This request for admission is denied, since the plaintiff received
 payment after deactivation of his F-1 status.

 REQUEST No. 8.: Admit that a foreigner unlawfully present in the United States for
 180 days or longer but less than one year is ineligible for a visa for 3 years after
 departure from the United States.

 RESPONSE:            This request for admission is denied as stated; however, the
 defendant acknowledges that, pursuant to United States law, there are a number of
 penalties for individuals who are unlawfully present in the country. Those penalties
 are complex and outlined in statutes and regulations.


                                         2
 Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 22 of 26




  REQUEST No. 9.: Admit that a foreigner unlawfully present in the United States for
  one year or more is ineligible for a visa for 3 years after departure from the United
  States.

  RESPONSE:               See response to Request for Admission Number 8.

  REQUEST No. 10: Admit that plaintiff received full financial aid every term he spent
  at Yale College.

  RESPONSE:               This request for admission is admitted.

  REQUEST No. 11: Admit that Defendant Mark SCHENKER has been the chair of
  the Committee on Honors and Academic Standing since year 2000.

  RESPONSE: The defendant admits that Dean Schenker has been the chair of the
  Committee on Honors and Academic Standing since the year 2000 and for several
  years prior to that.

  REQUEST No. 12.: Admit that the faculty legislation that established the Committee on
  Honors and Academic Standing categorically bars the committee from considering a
  petition from a student for a change of term grade.

  RESPONSE:            This request to admit is denied, except to admit that the
  Committee on Honors and Academic Standing may not consider a petition for a
  student for a change of term grade.

  REQUEST No. 13.: Admit no written procedures or policies of the Committee on
  Honors and Academic Standing at Yale College are contained in the Blue Book, also
  known as Yale College Programs of Study.

  RESPONSE:            It is admitted that the procedures and policies of the Committee
  on Honors and Academic Standing are not contained in the Blue Book; they are
  contained in the DUS Handbook. They are also contained in the places indicated in
  response to Request for Admission Number 14.

  REQUEST No. 14.: Admit that Committee on Honors and Academic Standing at Yale
  College has no written procedures or policies, excluding the information available
  online under the following links:

1) https://yalecollege.yale.edu/get-know-yale-college/office-dean/committees/committee-honors-
   and-academic-standing-chas, archived at: https://perma.cc/7CJJ-EQ5W;
2) http://catalog.yale.edu/dus/committee-honors-academic-standing/,     archived
   at: https://perma.cc/Y2LB-H9BL


                                             3
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 23 of 26



RESPONSE:          It is admitted that the policies and procedures of the Committee
on Honors and Academic Standing are available at the three links noted, and there
are no other publicly available listings of the policies and procedures of the
Committee on Honors and Academic Standing.

REQUEST No. 15.: Admit that Yale University possesses no statistics about the number
of students who were withdrawn for academic reasons by the Committee on Honors
and Academic Standing.

RESPONSE:            Denied.

REQUEST No. 16: The Committee on Honors and Academic Standing meets about
twice a month during the regular academic year.

RESPONSE:            Admitted.

REQUEST No. 17: The Committee on Honors and Academic Standing met at least six
(7) times in Fall 2019 semester, up to and including January 13, 2020.

RESPONSE:            Denied. The Committee on Honors and Academic Standing met
six times during the Fall 2019 semester. The Committee on Honors and Academic
Standing also met following the conclusion of the Fall, 2019 semester on January 13,
2020.

REQUEST No. 18: Full Committee on Honors and Academic Standing decides any
matter that raises a question of academic policy or that is in some other way unusual.

RESPONSE:             This Request for Admission is denied as stated. The defendant
admits that the Full Committee will typically consider any matter within its purview
that is unusual or for which there are few guidelines or precedents.

REQUEST No. 19: The picture attached as “Exhibit 2” is a fair photograph of
Defendant Mark SCHENKER.

RESPONSE:             The defendant objects to Request for Admission 19 on the
ground that it has no possible relevance to this action.

REQUEST No. 20.: Fewer than ten (10) students were dismissed for academic
reasons following the Fall 2019 semester.

RESPONSE:            It is admitted that fewer than ten students from Yale College
were dismissed for academic reasons immediately following the Fall, 2019 semester.




                                       4
      Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 24 of 26



                                                THE DEFENDANT, YALE UNIVERSITY

                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax: (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com


                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.

Jakub Madej
415 Boston Post Road
Suite 3-1102
Milford, CT 06460

                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                  5
 Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 25 of 26




                              EXHIBIT 1.

1)   Mark Schenker, Chair
2)   Sarah Insley, Secretary
3)   Dana Angluin
4)   Benjamin Glaser
5)   Jason Shaw
6)   Kirk Wetters
7)   Daria Vander Veer, ex officio
8)   Helena Lyng-Olsen, PC '22
9)   Keshav Raghavan, MY '21




                                     6
Case 3:20-cv-00133-JCH Document 130-3 Filed 07/14/20 Page 26 of 26




                           EXHIBIT 2.




                                    _______________/s/________________
                                          Patrick M. Noonan




                                7
